Exhibit 10.6

EXHIBIT C

STOCKHOLDER AGREEMENT

This STOCKHOLDER AGREEMENT (the “Agreement”) is made as of [            ], 2015
by and between Odyssey Marine Exploration, Inc., a corporation organized and
existing under the laws of the State of Nevada (the “Company”), and Penelope
Mining LLC, a Delaware limited liability company (the “Investor”).

RECITALS

WHEREAS, the Company and the Investor are parties to a Stock Purchase Agreement,
dated as of March 6, 2015 (the “Purchase Agreement”), pursuant to which, upon
the satisfaction of the conditions therein, the Investor agreed to purchase up
to an aggregate of [16,854,007] shares of Series AA-1 Preferred Stock and has
been granted the right to purchase up to an aggregate of [14,446,290] shares of
Series AA-2 Preferred Stock (the “Shares”); and

WHEREAS, in connection with the consummation of the Initial Closing (as defined
in the Purchase Agreement), and pursuant to the terms of the Purchase Agreement,
the parties desire to enter into this Agreement in order to grant certain rights
to the Investor as set forth below.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

AGREEMENT

1. Certain Definitions. Unless the context otherwise requires, capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to them
in the Purchase Agreement, and the following terms, for all purposes of this
Agreement, shall have the meanings specified in this Section 1:

“Blue Sky Application” has the meaning set forth in Section 7.1(a).

“Common Stock” means the common stock of the Company.

“Development Plan” has the meaning set forth in Section 6(a).

“Filing Deadline” has the meaning set forth in Section 7.1(a).

“FINRA” means the Financial Industry Regulatory Authority.

“First-Look Notice” has the meaning set forth in Section 6.2.

“First-Look Rights” has the meaning set forth in Section 6.1.

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor or similar registration form under the Securities Act
subsequently adopted by the Commission that permits inclusion or incorporation
of substantial information by reference to other documents filed by the Company
with the Commission.



--------------------------------------------------------------------------------

“Free Writing Prospectus” means an issuer free writing prospectus, as defined in
Rule 433 under the Securities Act, relating to an offer of Registrable
Securities.

“Holder” means any person owning of record Registrable Securities that have not
been sold to the public or any transferee or assignee of record of such
Registrable Securities to which the registration rights conferred by this
Agreement have been transferred or assigned in accordance with Section 9.6
hereof.

“Investor Designee” means those members of the Board of Directors designated for
election by the Investor.

“Mineral Deposits” means any concentration of a mineral of sufficient size and
grade that it might, under the most favorable of circumstances, be considered to
have economic potential, and any rights or entitlements to any such
concentration of minerals.

“New Shares” has the meaning set forth in the definition of “Qualified Equity
Offering.”

“Participating Holder” means with respect to any registration, any Holder of
Registrable Securities covered by the applicable Registration Statement.

“Private Placement” has the meaning set forth in Section 4.2(ii).

“Pro Rata Board Representation” means a number (rounded up to the next highest
integer) equal to the product of (A) the total number of directors comprising
the Board of Directors, and (B) a fraction, the numerator of which is the total
number of votes held by the outstanding shares of Class AA Preferred Stock, and
the denominator of which is the total number of votes held by the outstanding
equity in the Company, including the shares of Class AA Preferred Stock.

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement, and all other material incorporated
by reference in such prospectus.

“Purchase Agreement” has the meaning set forth in the Recitals.

“Qualified Equity Offering” means a public or nonpublic offering by the Company
of Common or other equity securities of the Company or securities convertible
into or exchangeable for Common Stock or other equity securities of the Company
(or securities convertible into or exercisable for such securities)
(collectively, “New Shares”); provided, however, that none of the following
offerings shall constitute a Qualified Equity Offering: (i) any offering, grant
or issuance which is approved by the Board of Directors, pursuant to any stock
purchase plan, stock ownership plan, stock option plan or other similar plan
where Common Stock is or may be issued or offered, or options or other rights to
acquire Common

 

2



--------------------------------------------------------------------------------

Stock may be granted or offered to, or for the benefit of, any employees,
officers, consultants or directors of the Company in their capacity as such,
(ii) any offering made as a consideration for the consummation of a merger or
acquisition, a partnership or joint venture or strategic alliance by the
Company, and not primarily for the purpose of financing, and (iii) the issuance
of Common Stock on exercise or conversion of the Warrant or the Class AA
Preferred Stock.

“Register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of effectiveness of such registration
statement or document.

“Registrable Securities” means any shares of Common Stock issued (or issuable)
upon the conversion or exercise of any Class AA Preferred Stock, any warrant,
right or other security which is issued as a dividend or other distribution with
respect to, or in exchange for or in replacement of, any such Common Stock, any
other Common Stock owned by Investor, and any securities into which such Common
Stock may be converted or issued as dividends or distributions with respect to
such Common Stock.

“Registration Statement” means any registration statement of the Company that
covers Registrable Securities pursuant to the provisions of this Agreement filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement.

“Registration Expenses” has the meaning set forth in Section 7.3.

“Rule 144” means Rule 144 as promulgated by the SEC under the Securities Act, as
such rule may be amended from time to time, or any similar successor rule that
may be promulgated by the SEC.

“Shares” has the meaning set forth in the Recitals.

“Share Equivalent” means any stock, warrants, rights, calls, options or other
securities exchangeable or exercisable for, or convertible into, directly or
indirectly, shares of Common Stock.

“Shelf Registration Statement” has the meaning set forth in Section 7.1(a).

“Shelf Take-Down” has the meaning set forth in Section 7.1(c).

“Takedown Conditions” means the conditions to the Investor’s obligation to
consummate a Subsequent Closing set forth in the Purchase Agreement.

“Transfer” means any direct or indirect sale, assignment, gift, pledge, transfer
or other disposition of any interest in any equity security of the Company.

“Warrants” means that certain Common Stock Purchase Warrant to acquire four
million (4,000,000) shares of Common Stock, issued by the Company on March 6,
2014.

 

3



--------------------------------------------------------------------------------

2. Board Representation.

2.1 Nomination of Investor Designees. In connection with each meeting of the
stockholders of the Company at which directors are to be elected, the Company
shall (i) nominate for election as members of the Board of Directors a number of
Investor Designees equal to the Pro Rata Board Representation less the number of
Investor Designees who are members of the Board of Directors and not subject to
election at such meeting, and (ii) use its reasonable best efforts to cause such
nominees to be elected to the Board of Directors. The nomination of a particular
person for service as an Investor Designee shall be subject to the approval of
the Board of Directors (or a committee thereof), such approval not to be
unreasonably withheld or delayed.

2.2 Service on Committees. For so long as such membership does not conflict with
any applicable law or regulation or listing requirement of NASDAQ or any other
securities exchange on which the Common Stock is listed for trading, the Company
shall cause one Investor Designee (selected by all the Investor Designees) to
serve as a member of, or at such Investor Designee’s election, as an observer to
each committee of the Board of Directors.

2.3 Oceanica. The Company shall cause two Investor Designees (selected by all
the Investor Designees) to serve as Administrators (or position equivalent to a
member of the board of directors) of Oceanica Resources S. de R.L.

2.4 Indemnification. In addition to any other indemnification rights the
Investor Designees have pursuant to the Transaction Documents and the Company’s
Articles and bylaws, each Investor Designee that serves on the Board of
Directors shall have the right to enter into, and the Company agrees to enter
into, an Indemnification Agreement, in the form attached as Exhibit D to the
Purchase Agreement, concurrent with such Investor Designee becoming a member of
the Board of Directors. The Company shall maintain director and officer
insurance covering the Investor Designees on the same terms and with the same
amount of coverage as is provided to other members of the Board of Directors.
The Company shall reimburse the reasonable expenses incurred by the Investor
Designees in connection with attending (whether in person or telephonically) all
meetings of the Board of Directors or committees thereof or other Company
related meetings to the same extent as all other members of the Board of
Directors are reimbursed for such expenses (or, in case any such expense
reimbursement policy shall apply only to non-employee directors, to the same
extent as all other non-employee directors). The Investor Designees shall be
entitled to the same compensation for service on the Board of Directors,
including, without limitation, cash fees, stock options, deferred share units,
restricted stock and other equity and equity-related awards, as is provided to
other non-employee directors.

2.5 Charter Documents. The Company and the Investor shall take or cause to be
taken all lawful action necessary to ensure at all times as of and following the
date hereof that the Company’s Articles and bylaws are not inconsistent with the
provisions of this Agreement and the Transaction Documents or the Contemplated
Transactions.

 

4



--------------------------------------------------------------------------------

3. Other Rights Regarding Equity Offerings and Equity in Oceanica.

3.1 Restriction on Other Equity Offerings when the Commitment is Not Fully
Drawn. Prior to the termination of the Takedown Period and for as long as the
Remaining Commitment is greater than zero, the Company shall not sell any Common
Stock or other equity securities of the Company or securities convertible or
exercisable for Common Stock or other equity securities of the Company in a
Qualified Equity Offering at a price that is greater than the per share purchase
price payable by the Investor for the Shares that is then in effect under the
Purchase Agreement, unless (a) the Takedown Conditions are not satisfied and
(b) the Company has requested that the Investor waive the Takedown Conditions
and the Investor has declined to waive such conditions.

3.2 Rights Regarding Equity in Oceanica.

(a) New Oceanica Equity. In the event that Oceanica offers or proposes to offer
any equity securities or securities convertible or exchangeable for equity
securities (“New Oceanica Equity”), and the Company either : (a) after giving
effect to the undrawn commitment under the Purchase Agreement does not have
sufficient resources to purchase such New Oceanica Equity, or (b) by vote of a
majority of the members of its Board of Directors not affiliated with Investor
determines not to purchase such New Oceanica Equity, then the Company shall
assign to Investor, without the requirement for any further consideration, any
and all rights it may have to acquire such New Oceanica Equity pursuant to any
participation rights (including pursuant to Section 4 below), preemptive rights
or similar rights to acquire such New Oceanica Equity.

(b) Existing Oceanica Equity. In the event that any holder of outstanding equity
securities or securities convertible or exchangeable for equity securities of
Oceanica (“Existing Oceanica Equity”) desires to Transfer all or any portion of
the Existing Oceanica Equity, then: (i) the Company hereby assigns to Investor
any and all rights it may have to acquire such Existing Oceanica Equity pursuant
to any rights of first offer or similar rights, (ii) consents to Investor
acquiring such Existing Oceanica Equity, and (iii) agrees not to acquire or
offer to acquire such Existing Oceanica Equity, unless it shall have first
offered the opportunity to acquire such Existing Oceanica Equity to Investor,
and Investor shall have informed the Company in writing that it does not intend
to acquire such Existing Oceanica Equity.

4. Participation Rights.

4.1 If the Company at any time or from time to time makes a Qualified Equity
Offering, the Investor shall be afforded the opportunity to acquire from the
Company, for the same price and on the same terms as such securities are
proposed to be offered to others, a portion of the New Shares equal to the
percentage determined by dividing (x) the number of shares of Common Stock owned
by the Investor or issuable to the Investor upon conversion or exercise of any
shares of Preferred Stock or Share Equivalents owned thereby, in each case as of
the date of the written notice delivered by

 

5



--------------------------------------------------------------------------------

the Company pursuant to Section 5(b), by (y) the total number of shares of
Common Stock outstanding as of the date of such written notice, assuming that
all shares of Preferred Stock and Share Equivalents that are then outstanding
were converted into shares of Common Stock.

4.2 (a) In the event the Company intends to make a Qualified Equity Offering
that is an underwritten public offering or a private offering of convertible
notes or convertible preferred shares made to financial institutions for resale,
no later than three (3) Business Days after the initial filing of a registration
statement with the SEC or filing of a prospectus under applicable securities
laws, as the case may be, with respect to such underwritten public offering or
the commencement of marketing with respect to such Qualified Equity Offering,
the Company shall give the Investor written notice of its intention (including,
in the case of a public offering and to the extent possible, a copy of the
prospectus included in the registration statement filed in respect of such
offering) describing, to the extent then known, the anticipated amount of
securities, range of prices, timing and other material terms of such offering as
well as such other information that the investor may reasonably request to
evaluate the proposed issuance. The Investor shall have five (5) Business Days
from the date of receipt of any such notice (except in the case of a bought deal
or overnight marketed offering, in which case the Investor shall have two
(2) Business Days from the date of receipt of any such notice) to notify the
Company in writing that it intends to exercise such purchase rights and as to
the amount of New Shares the Investor desires to purchase, up to the maximum
amount calculated pursuant to Section 4.1. Such notice shall constitute a
non-binding indication of interest of the Investor to purchase the New Shares so
specified at the range of prices and other terms set forth in the Company’s
notice to it. The failure of the Investor to respond during such five
(5) Business Day period (or two (2) Business Days in the case of a bought deal
or overnight marketed offering) shall constitute a waiver of the participation
rights only in respect of such offering.

(b) If the Company proposes to make a Qualified Equity Offering that is not an
underwritten public offering or a private offering of convertible notes or
convertible preferred stock made to financial institutions for resale (a
“Private Placement”), no later than ten (10) Business Days prior to the closing
of such Private Placement, the Company shall give the Investor written notice of
its intention, describing, to the extent then known, the anticipated amount of
securities, price and other material terms upon which the Company proposes to
offer the same as well as such other information that the investor may
reasonably request to evaluate the proposed issuance. The Investor shall have
five (5) Business Days from the date of receipt of the notice required by the
immediately preceding sentence to notify the Company in writing that it intends
to exercise such purchase rights and as to the amount of New Shares the Investor
desires to purchase, up to the maximum amount calculated pursuant to
Section 4.1. Such notice shall constitute a non-binding indication of interest
of the Investor to purchase the amount of New Shares so specified (or a
proportionately lesser amount if the amount of New Shares to be offered in such
Private Placement is subsequently reduced) upon the price and other terms set
forth in the Company’s notice to the Investor. The failure of the Investor to
respond during the five (5) Business Day period referred to in the second
preceding sentence shall constitute a waiver of the rights in respect of such
offering only.

 

6



--------------------------------------------------------------------------------

4.3 (a) If the Investor exercises its purchase rights provided in
Section 4.2(ii), the closing of the purchase of the New Shares with respect to
which such right has been exercised shall be conditioned on the consummation of
the Private Placement giving rise to such purchase rights and shall take place
simultaneously with the closing of the Private Placement or on such other date
as the Company and the Investor shall agree in writing; provided that the actual
amount of New Shares to be sold to the Investor pursuant to its exercise of
rights hereunder shall be reduced proportionately if the aggregate amount of New
Shares sold in the Private Placement is reduced and, at the option of the
Investor (to be exercised by delivery of written notice to the Company within
five (5) Business Days of receipt of notice of such increase), shall be
increased proportionately if such aggregate amount of New Shares sold in the
Private Placement is increased. In connection with its purchase of New Shares in
connection with a Private Placement, the Investor shall execute an instrument in
form and substance reasonably satisfactory to the Company and the Investor
containing representations, warranties and agreements of the Investor that are
customary for such Private Placement transactions and that is no less favorable
to the Investor than the representations, warranties and agreements of the
purchasers in the Private Placement.

(b) If the Investor exercises its purchase rights provided in Section 4.2(i),
the Company shall offer the Investor, if such offering is consummated, the New
Shares (as adjusted to reflect the actual size of such offering when priced) at
the same price as the New Shares are offered to the underwriters or initial
purchasers and shall provide written notice of such price to the Investor as
soon as practicable prior to such consummation. Contemporaneously with the
execution of any underwriting agreement or purchase agreement entered into
between the Company and the underwriters or initial purchasers of such offering,
the Investor shall enter into an instrument in form and substance reasonably
satisfactory to the Company and the Investor acknowledging the Investor’s
binding obligation to purchase the New Shares to be acquired by it and
containing representations, warranties and agreements of the Investor that are
customary in such transactions. Any offers and sales pursuant to this Section 4
in the context of a public offering shall also be conditioned on reasonably
acceptable representations and warranties of the Investor regarding its status
as the type of offeree to whom a private sale can be made concurrently with a
public offering in compliance with applicable securities laws.

4.4 In the event the Investor fails to exercise its purchase rights provided in
this Section 4 within the applicable period or, if so exercised, the Investor
does not consummate such purchase within the applicable period, the Company
shall thereafter be entitled enter into an agreement to sell the New Shares not
purchased pursuant to this Section 4 at the price and on the terms and
conditions not materially more favorable to the purchasers thereof than those
offered to the Investor within ninety (90) days after the conclusion of the
applicable period without having to offer such New Shares to the Investor in
accordance with this Section 4. Any New Shares offered or sold by the Company
after such ninety (90) day period must be reoffered to the Investor pursuant to
this Section 5.

 

7



--------------------------------------------------------------------------------

4.5 The Company and the Investor shall cooperate in good faith to facilitate the
exercise of the Investor’s rights hereunder, including securing any required
approvals or consents, in a manner that does not jeopardize the timing,
marketing, pricing or execution of any offering of the Company’s securities.

4.6 If the Company determines in good faith that circumstances require the
Company to sell New Shares to any Person or Persons without first complying with
the terms set forth in this Section 5, the Company shall be permitted to sell
such New Shares to such Person or Persons without complying with the terms set
forth in this Section 5 in connection with such issuance, provided that promptly
following such sale, the Company permits the Investor to purchase its
proportionate amount of such New Shares in the manner contemplated by this
Section 5.

5. Inspection Rights.

5.1 The Company shall, and shall cause its officers, Board of Directors and
employees to, (i) afford the Investor and its Representatives, during normal
business hours and upon reasonable notice, reasonable access at all reasonable
times to its officers, employees, auditors, properties, offices, plants and
other facilities (including any ships or marine vessels utilized by the Company
in its offshore operations) and to all books and records, and (ii) afford the
Investor the opportunity to consult with the Company’s officers from time to
time regarding the Company’s affairs, finances and accounts as the Investor may
reasonably request upon reasonable notice.

5.2 The right set forth in Section 5.1 above shall not and is not intended to
limit any right which the Investor may have with respect to the books and
records of the Company, or to inspect its properties or discuss its affairs,
finances and accounts under the laws of the State of Nevada or other applicable
Law.

6. First-Look.

6.1 The Investor shall have the rights set forth in this Section 6 (the “First
Look Rights”) with respect to any and all Mineral Deposits discovered by the
Company or its Subsidiaries that the Company or any such Subsidiary plans to
sell, lease, license, or otherwise contract with a third party to commercially
exploit (other than a contract with a third party service provider providing
services to the Company or its Subsidiaries) (each, a “Development Plan”). The
Company shall not implement or enter into a binding contract with respect to a
Development Plan without first complying with the First-Look Right.

6.2 If the Company desires to implement or enter into a binding contract with
respect to a Development Plan, the Company shall provide the Investor with
written notice of the Development Plan, including a copy thereof (“First-Look
Notice”), and without limiting Section 5 hereof, shall provide the Investor with
all information reasonably requested by the Investor and within the Company’s
possession or control with respect to the Development Plan and the underlying
Mineral Deposit.

 

8



--------------------------------------------------------------------------------

6.3 The Investor shall have 30 days to notify the Company in writing that it
intends to exercise its First-Look Rights.

(a) If the Investor fails to notify the Company in writing that it is exercising
its First-Look Rights, then the Company shall be free to pursue the Development
Plan subject of the First-Look Notice pursuant to Section 6(d) below.

(b) If the Investor notifies the Company in writing that it is exercising its
First-Look Rights, then Investor and the Company shall negotiate, in good faith,
a Development Plan for the Mineral Deposit, which may be the Development Plan
proposed by the Company in the First-Look Notice or may be an alternate
Development Plan proposed by Investor. If notwithstanding such good faith
negotiation the Investor and the Company are unable to reach a binding written
agreement with respect to a Development Plan within ninety (90) days of the
commencement of such good faith negotiations, the Company shall be free to
pursue the Development Plan subject of the First-Look Notice pursuant to
Section 6(d) below.

6.4 In the circumstances specified in Section 6(c)(i) and Section 6(c)(ii), the
Company may, for a ninety (90) Business Day period seek to enter into a binding
definitive written agreement with a third party for the Development Plan that is
not materially more favorable to the third party than the Development Plan that
was the subject of the First-Look Notice. If the Company does not enter into a
binding definitive written agreement within such period, the First-Look Rights
provided hereunder shall be deemed to be revived and the Mineral Deposits shall
not be subject to a Development Plan without the Company again complying with
this Section 6.

7. Registration Rights.

7.1 Shelf Registration.

(a) Registration Statements. Promptly following the date hereof but no later
than sixty (60) days after the Initial Closing Date (the “Filing Deadline”), the
Company shall prepare and file with the SEC one Registration Statement on Form
S-3 (or, if Form S-3 is not then available to the Company, on such form of
registration statement as is then available to effect a registration for resale
of the Registrable Securities) for an offering to be made on a continuous basis
pursuant to Rule 415 under the Securities Act (the “Shelf Registration
Statement”). Such Shelf Registration Statement shall include the aggregate
amount of Registrable Securities (including the Shares) to be registered therein
and the intended methods of distribution thereof, subject to the limitations of
Form S-3. To the extent the rules and regulations of the Commission do not
permit such Shelf Registration Statement to include all of the Registrable
Securities, the Company shall use its reasonable best efforts to register the
maximum amount permitted by the Commission and the Registrable Securities
required to be omitted from such Registration Statement shall be determined in
the sole discretion of the Investor.

 

9



--------------------------------------------------------------------------------

(b) Effectiveness.

(i) The Company shall use reasonable best efforts to have the Shelf Registration
Statement declared effective as soon as practicable. The Company shall notify
the Investor by facsimile or e-mail as promptly as practicable, and in any
event, within twenty-four (24) hours, after any Registration Statement is
declared effective and shall simultaneously provide the Investor with copies of
any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby. The Company shall use its
reasonable best efforts to keep any Shelf Registration Statement filed pursuant
to Section 7.1(a) continuously effective under the Securities Act in order to
permit the Prospectus forming a part thereof to be usable by the Holders until
the earliest of (i) the date as of which all Registrable Securities have been
sold pursuant to the Shelf Registration Statement or another Registration
Statement filed under the Securities Act, (ii) the date as of which each of the
Holders is permitted to sell its Registrable Securities without Registration
pursuant to Rule 144 either (A) without volume limitation or other restrictions
on Transfer thereunder or (B) in a single period of three consecutive months,
and (iii) such shorter period as the Investor shall agree in writing (such
period of effectiveness, the “Shelf Period”). Subject to Section 7.1(b)(ii), the
Company shall not be deemed to have used its reasonable best efforts to keep the
Shelf Registration Statement effective during the Shelf Period if the Company
voluntarily takes any action or omits to take any action that would result in
Shelf Holders not being able to offer and sell any Registrable Securities
pursuant to such Shelf Registration Statement during the Shelf Period, unless
such action or omission is required by applicable Law.

(ii) The Company may suspend the use of any Prospectus included in any
Registration Statement contemplated by this Section 7 if the Company furnishes
to the Investor a certificate signed by the President or Chief Executive Officer
of the Company certifying that the Board of Directors of the Company has
determined in good faith, after consultation with external legal counsel, that
it would be materially detrimental to the Company and its stockholders not to
suspend the Prospectus because such failure to do so (x) would materially
interfere with a proposed significant acquisition, disposition, financing,
reorganization, recapitalization or similar transaction involving the Company,
(y) would require premature disclosure of material information that the Company
has a bona fide business purpose for preserving as confidential or (z) would
render the Company unable to comply with requirements under the Securities Act
or Exchange Act, then the Company’s obligation to comply with this Section 7
shall be deferred for a period not to exceed sixty (60) days from the date of
such certification, provided, however, that the Company shall not exercise such
right more than once in any twelve (12)-month period.

(c) Shelf Take-Downs. An underwritten offering or sale of Registrable Securities
pursuant to a Shelf Registration Statement (a “Shelf Take-Down”) may be
initiated by a Participating Holder (an “Initiating Shelf Take-Down Holder”).
Upon written request to the Company, the Company shall amend or supplement the
Shelf Registration Statement for such purpose as soon as practicable. The
Company shall send to such Participating Holder in the Shelf Registration
Statement written notice of such Shelf Take-Down and, if within 5 days after the
date of such notice, any Participating Holder shall so request in writing, the
Company shall include in such Shelf Take-Down

 

10



--------------------------------------------------------------------------------

all or any part of the Registrable Securities such Participating Holder requests
to be included, subject to Section 7.6(a)(ii), it being understood the Company
shall not be responsible for any underwriting discounts or commissions in
connection with any Shelf Take-Down.

7.2 Piggyback Registrations. If the Company determines to prepare and file with
the SEC a Registration Statement relating to an offering for its own account or
the account of other Person of any of its Common Stock or any series of equity
securities of the Company, now or hereafter in existence, at any time during
which there are Registrable Securities outstanding, other than on Form S-4 or
Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Holder written notice of such determination and, if within 15
days after the date of such notice, any such Holder shall so request in writing,
the Company shall include in such Registration Statement all or any part of the
Registrable Securities such Holder requests to be registered, subject to
Section 7.6(b)(ii).

7.3 Expenses. All expenses incident to the Company’s performance of or
compliance with this Agreement shall be paid by the Company other than
underwriting discounts or commissions deducted from the proceeds in respect of
any Registrable Securities, including (i) all registration and filing fees, and
any other fees and expenses associated with filings required to be made with the
SEC, FINRA or any other regulatory authority and, if applicable, the fees and
expenses of any “qualified independent underwriter” as such term is defined in
NASD Rule 2720 (or any successor provision) and of its counsel (except as
otherwise set forth herein), (ii) all fees and expenses in connection with
compliance with any securities or “Blue Sky” laws (including fees and
disbursements of counsel for the underwriters in connection with “Blue Sky”
qualifications of the Registrable Securities), (iii) all printing, duplicating,
word processing, messenger, telephone, facsimile and delivery expenses
(including expenses of printing certificates for the Registrable Securities in a
form eligible for deposit with The Depository Trust Company and of printing
Prospectuses and Free Writing Prospectuses), (iv) all fees and disbursements of
counsel for the Company and of all independent certified public accountants of
the Company (including the expenses of any special audit and cold comfort
letters required by or incident to such performance), (v) Securities Act
liability insurance or similar insurance if the Company so desires or the
underwriters so require in accordance with then-customary underwriting practice,
(vi) all fees and expenses incurred in connection with the listing of
Registrable Securities on any securities exchange or quotation of the
Registrable Securities on any inter-dealer quotation system, (vii) all
reasonable fees and disbursements of one legal counsel for the Participating
Holders, as selected by the Investor, (viii) any reasonable fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, (ix) all fees and expenses of any special experts or other Persons
retained by the Company in connection with any registration, (x) all of the
Company’s internal expenses (including all salaries and expenses of its officers
and employees performing legal or accounting duties), (xi) all expenses related
to the “road-show” for any underwritten offering, including all travel, meals
and lodging and (xii) any other fees and disbursements

 

11



--------------------------------------------------------------------------------

customarily paid by the issuers of securities. All such expenses are referred to
herein as “Registration Expenses.” The Company shall not be required to pay any
underwriting discounts and commissions and transfer taxes, if any, attributable
to the sale of Registrable Securities.

7.4 Company Obligations. The Company will use reasonable best efforts to effect
the registration of the Registrable Securities in accordance with the terms
hereof, and pursuant thereto the Company will, as expeditiously as possible:

(a) prepare the required Registration Statement including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing a Registration Statement, Prospectus or any Free Writing
Prospectus, or any amendments or supplements thereto, (x) furnish to the
underwriters, if any, and the Participating Holders, if any, copies of all
documents prepared to be filed, which documents shall be subject to the review
of such underwriters and the Participating Holders and their respective counsel
and (y) except in the case of a registration under Section 7.2, not file any
Registration Statement or Prospectus or amendments or supplements thereto to
which any Participating Holders or the underwriters, if any, shall reasonably
object;

(b) as promptly as practicable file with the SEC a Registration Statement
relating to the Registrable Securities including all exhibits and financial
statements required by the SEC to be filed therewith, and use its reasonable
best efforts to cause such Registration Statement to become effective under the
Securities Act;

(c) prepare and file with the SEC such pre- and post-effective amendments to
such Registration Statement, supplements to the Prospectus and such amendments
or supplements to any Free Writing Prospectus as may be (y) reasonably requested
by any Participating Holder or (z) necessary to keep such Registration effective
for the period of time required by this Agreement, and comply with provisions of
the applicable securities Laws with respect to the sale or other disposition of
all securities covered by such Registration Statement during such period in
accordance with the intended method or methods of disposition by the sellers
thereof set forth in such Registration Statement;

(d) promptly notify the Participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (A) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus or Free Writing Prospectus or any
amendment or supplement thereto has been filed, (B) of any written comments by
the SEC or any request by the SEC for amendments or supplements to such
Registration Statement, Prospectus or Free Writing Prospectus or for additional
information, (C) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or any order by the SEC preventing
or suspending the use of any preliminary or final Prospectus or any Free Writing
Prospectus or the initiation or threatening of any proceedings for such
purposes,

 

12



--------------------------------------------------------------------------------

(D) if, at any time, the representations and warranties of the Company in any
applicable underwriting agreement cease to be true and correct in all material
respects, (E) of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Registrable Securities for offering
or sale in any jurisdiction and (F) of the receipt by the Company of any
notification with respect to the initiation or threatening of any proceeding for
the suspension of the qualification of the Registrable Securities for offering
or sale in any jurisdiction;

(e) promptly notify the Participating Holders and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the Registration Statement, the Prospectus included
in such Registration Statement (as then in effect) or any Free Writing
Prospectus contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements therein (in the case of such
Prospectus, any preliminary Prospectus or any Free Writing Prospectus, in light
of the circumstances under which they were made) not misleading, when any Free
Writing Prospectus includes information that may conflict with the information
contained in the Registration Statement, or, if for any other reason it shall be
necessary during such time period to amend or supplement such Registration
Statement, Prospectus or Free Writing Prospectus in order to comply with the
Securities Act and, in either case as promptly as reasonably practicable
thereafter, prepare and file with the SEC and furnish without charge to the
Participating Holders and the managing underwriter or underwriters, if any, an
amendment or supplement to such Registration Statement, Prospectus or Free
Writing Prospectus which shall correct such misstatement or omission or effect
such compliance;

(f) promptly incorporate in a Prospectus supplement, Free Writing Prospectus or
post-effective amendment to the applicable Registration Statement such
information as the managing underwriter or underwriters and the Participating
Holders agree should be included therein relating to the plan of distribution
with respect to such Registrable Securities, and make all required filings of
such Prospectus supplement, Free Writing Prospectus or post-effective amendment
as soon as reasonably practicable after being notified of the matters to be
incorporated in such Prospectus supplement, Free Writing Prospectus or
post-effective amendment;

(g) furnish to each Participating Holder and each underwriter, if any, without
charge, as many conformed copies as such Participating Holder or underwriter may
reasonably request of the applicable Registration Statement and any amendment or
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);

(h) deliver to each Participating Holder and each underwriter, if any, without
charge, as many copies of the applicable Prospectus (including each preliminary
Prospectus), any Free Writing Prospectus and any amendment or supplement thereto
as such Participating Holder or underwriter may reasonably request (it being
understood that the Company consents to the use of such Prospectus, any Free
Writing Prospectus and any amendment or supplement thereto by such Participating
Holder and

 

13



--------------------------------------------------------------------------------

the underwriters, if any, in connection with the offering and sale of the
Registrable Securities thereby) and such other documents as such Participating
Holder or underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities by such Participating Holder or
underwriter;

(i) on or prior to the date on which the Registration Statement is declared
effective, use its reasonable best efforts to register or qualify, and cooperate
with the Participating Holders, the managing underwriter or underwriters, if
any, and their respective counsel, in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or “Blue Sky” laws of each state and other jurisdiction of the United
States as any Participating Holder or managing underwriter or underwriters, if
any, or their respective counsel reasonably request in writing and do any and
all other acts or things reasonably necessary or advisable to keep such
registration or qualification in effect for such period as required by this
Agreement, provided that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified or to take
any action which would subject it to taxation or general service of process in
any such jurisdiction where it is not then so subject;

(j) cooperate with the Participating Holders and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters may
request at least two (2) Business Days prior to any sale of Registrable
Securities to the underwriters;

(k) cause the Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the seller or sellers thereof or the underwriter
or underwriters, if any, to consummate the disposition of such Registrable
Securities;

(l) make such representations and warranties to the Participating Holders and
the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in secondary underwritten public offerings;

(m) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the Investor or
the managing underwriter or underwriters, if any, reasonably request in order to
expedite or facilitate the registration and disposition of such Registrable
Securities;

(n) obtain for delivery to the Participating Holders and to the underwriter or
underwriters, if any, an opinion or opinions from counsel for the Company dated
the effective date of the Registration Statement or, in the event of an
underwritten offering, the date of the closing under the underwriting agreement,
in customary form, scope and substance, which opinions shall be reasonably
satisfactory to such Participating Holders or underwriters, as the case may be,
and their respective counsel;

 

14



--------------------------------------------------------------------------------

(o) in the case of an underwritten offering, obtain for delivery to the Company
and the managing underwriter or underwriters, with copies to the Participating
Holders, a cold comfort letter from the Company’s independent certified public
accountants in customary form and covering such matters of the type customarily
covered by cold comfort letters as the managing underwriter or underwriters
reasonably request, dated the date of execution of the underwriting agreement
and brought down to the date of the closing under the underwriting agreement;

(p) cooperate with each Participating Holder and each underwriter, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with FINRA
or any other securities regulatory authority;

(q) comply with all applicable securities laws and make available to its
security holders, as soon as reasonably practicable, an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act and the rules
and regulations promulgated thereunder;

(r) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(s) cause all Registrable Securities covered by the Registration Statement to be
listed on each securities exchange on which any of the Common Stock is then
listed or quoted and on each inter-dealer quotation system on which any of the
Common Stock is then quoted;

(t) make available, during normal business hours, for inspection and review by
the Investor, advisors to and Representatives of the Investor (who may or may
not be affiliated with the Investor and who are reasonably acceptable to the
Company), all financial and other records, periodic reports and other filings
made with the SEC, and all other corporate documents and properties of the
Company as may be reasonably necessary for the purpose of such review, and cause
the Company’s officers, directors and employees, within a reasonable time
period, to supply all such information reasonably requested by the Investor or
any such Representative, advisor or underwriter in connection with such
Registration Statement (including, without limitation, in response to all
questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling the Investor and such
Representatives, advisors and underwriters and their respective accountants and
attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of such Registration Statement; and

(u) with a view to making available to the Investor the benefits of Rule 144 (or
its successor rule) and any other rule or regulation of the SEC that may at any
time permit the Investor to sell Registrable Securities to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information

 

15



--------------------------------------------------------------------------------

available, as those terms are understood and defined in Rule 144, until the
earlier of (A) the date as all of the Registrable Securities may be sold without
restriction by the holders thereof pursuant to Rule 144 or any other rule of
similar effect or (B) such date as all of the Registrable Securities shall have
been resold; (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the Exchange Act; and (iii) furnish to
the Investor upon request, as long as the Investor owns any Registrable
Securities, (A) a written statement by the Company that it has complied with the
reporting requirements of the Exchange Act, (B) a copy of the Company’s most
recent Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such
other information as may be reasonably requested in order to avail the Investor
of any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.

7.5 Obligations of the Investor.

(a) The Investor shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
the Investor of the information the Company requires from the Investor if the
Investor elects to have any of its Registrable Securities included in the
Registration Statement. The Investor shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if the Investor elects to have any of its
Registrable Securities included in the Registration Statement.

(b) The Investor, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
the Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

(c) The Investor agrees that, upon receipt of any notice from the Company of
either the commencement of a suspension pursuant to Section 7.1(b)(ii) or the
happening of an event contemplated by Section 7.4(d)(C) or
Section 7.4(e)7.4(d)(E) hereof, the Investor will immediately discontinue
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities, until the Investor is advised by the
Company that such dispositions may again be made.

 

16



--------------------------------------------------------------------------------

7.6 Underwriting.

(a) Shelf Registrations.

(i) If the Initiating Shelf Take-Down Holder so requests, an offering of
Registrable Securities shall be in the form of an underwritten offering, and
such Initiating Shelf Take-Down Holder shall have the right to select the
managing underwriter or underwriters to administer the offering. In the case of
an underwritten offering under Section 7.1, the price, underwriting discount and
other financial terms for the Registrable Securities shall be determined by the
Initiating Shelf Take-Down Holder.

(ii) If the managing underwriter or underwriters of a proposed underwritten
offering of the Registrable Securities included in a Shelf Take-Down advise the
Board of Directors in writing that, in its or their opinion, the number of
securities requested to be included in such Shelf Take-Down exceeds the number
which can be sold in such offering without being likely to have a significant
adverse effect on the price, timing or distribution of the securities offered or
the market for the securities offered, the securities to be included in such
Shelf Take-Down (i) first, shall be allocated pro rata among the Participating
Holders that have requested to participate in such Shelf Take-Down based on the
relative number of Registrable Securities requested by each Participating Holder
to be included in such Shelf Take-Down and (ii) second, and only if all the
securities referred to in clause (i) have been included in such Shelf Take-Down,
the number of securities that the Company proposes to include in such Shelf
Take-Down that, in the opinion of the managing underwriter or underwriters, can
be sold without having such adverse effect.

(iii) If requested by the underwriters for any underwritten offering requested
by an Initiating Shelf Take-Down Holder under Section 7.1, the Company shall
enter into an underwriting agreement with such underwriters for such offering,
such agreement to be reasonably satisfactory in substance and form to the
Company, the Initiating Shelf Take-Down Holder and the underwriters, and to
contain such representations and warranties by the Company and such other terms
as are generally prevailing in agreements of that type, including customary
indemnities.

(b) Piggyback Registrations.

(i) If the Company proposes to register any of its Common Stock or any other
series of equity securities of the Company, now or hereafter in existence, under
the Securities Act as contemplated by Section 7.2 and such securities are to be
distributed in an underwritten offering through one or more underwriters, the
Company shall, if requested by any Holders pursuant to Section 7.2, use its
reasonable best efforts to arrange for such underwriters to include on the same
terms and conditions that apply to the other sellers in such registration all
the Registrable Securities to be offered and sold by such Holders among the
securities of the Company to be distributed by such underwriters in such
registration.

(ii) If the managing underwriter or underwriters of any proposed underwritten
offering including Registrable Securities pursuant to Section 7.2 informs the
Company and each Participating Holder that, in its or their opinion, the number
of securities which the Participating Holders intend to include in such offering

 

17



--------------------------------------------------------------------------------

exceeds the number which can be sold in such offering without being likely to
have a significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such registration shall be (i) first, 100% of the securities
that the Company intends to include and (ii) second, and only if all the
securities referred to in clause (i) have been included, the number of
Registrable Securities that, in the opinion of such managing underwriter or
underwriters, can be sold without having such adverse effect in such
registration, which such number shall be allocated pro rata among the
Participating Holders that have requested to participate in such registration
based on the relative number of Registrable Securities requested by each
Participating Holder to be included in such underwritten offering.

(c) Participation in Underwritten Registrations. Subject to the provisions of
Section 7.6(a)(ii) and Section 7.6(b)(ii) above, no Person may participate in
any underwritten offering hereunder unless such Person (i) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to approve such arrangements and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements and all applicable securities laws; provided, that this sentence
shall not be construed to require any Holder to enter into any standstill or
similar agreement with the underwriters. The Participating Holders shall be
parties to such underwriting agreement, which underwriting agreement shall
(i) contain such representations and warranties by, and the other agreements on
the part of, the Company to and for the benefit of such Participating Holders as
are customarily made by issuers to selling stockholders in secondary
underwritten public offerings and (ii) provide that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement also shall be conditions precedent to the obligations of such
Participating Holders. Any such Participating Holder shall not be required to
make any representations or warranties to or agreements with the Company or the
underwriters in connection with such underwriting agreement other than
representations, warranties or agreements regarding such Participating Holder,
such Participating Holder’s title to the Registrable Securities, such
Participating Holder’s authority to sell the Registrable Securities, such
Participating Holder’s intended method of distribution, absence of liens with
respect to the Registrable Securities, enforceability of the applicable
underwriting agreement as against such Participating Holder, receipt of all
consents and approvals with respect to the entry into such underwriting
agreement and the sale of such Registrable Securities and any other
representations required to be made by such Participating Holder under
applicable law, rule or regulation, and the aggregate amount of the liability of
such Participating Holder in connection with such underwriting agreement shall
not exceed such Participating Holder’s net proceeds from such underwritten
offering.

(d) Clear Market. With respect to any underwritten offerings, the Company agrees
not to, and shall not be obligated to, effect any public sale or distribution,
or to file any Registration Statement covering any of its equity securities or
any securities convertible into or exchangeable or exercisable for such
securities, during the period not to exceed ten (10) days prior and sixty
(60) days following the effective

 

18



--------------------------------------------------------------------------------

date of such offering (or such lesser period that the managing underwriters in
any underwritten offering permit). Notwithstanding the foregoing, the Company
may effect the registration of (A) equity securities and/or options or other
rights in respect thereof solely registered on Form S-4 or Form S-8 (or
successor form) or (B) shares of equity securities and/or options or other
rights in respect thereof to be offered to directors, employees, consultants,
customers, lenders or vendors of the Company or its Subsidiaries or in
connection with dividend reinvestment plans.

7.7 Indemnification.

(a) Indemnification by the Company. The Company will indemnify and hold harmless
the Investor and its officers, directors, members, employees and agents,
successors and assigns, and each other person, if any, who controls the Investor
within the meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which they may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any preliminary Prospectus or final
Prospectus, or any amendment or supplement thereof; (ii) any “Blue Sky”
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”); (iii) the omission or
alleged omission to state in a Blue Sky Application a material fact required to
be stated therein or necessary to make the statements therein not misleading;
(iv) any violation by the Company or its agents of any rule or regulation
promulgated under the Securities Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with such
registration; or (v) any failure to register or qualify the Registrable
Securities included in any such Registration Statement in any state where the
Company or its agents has affirmatively undertaken or agreed in writing that the
Company will undertake such registration or qualification on the Investor’s
behalf and will reimburse the Investor, and each such officer, director or
member and each such controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by the Investor or any such controlling
person in writing specifically for use in such Registration Statement or
Prospectus; and provided, further, that the Company shall not be required to
indemnify any Person against any liability arising from any untrue or misleading
statement or omission contained in any preliminary Prospectus if such deficiency
is corrected on a timely basis in the final prospectus and the indemnified
person was promptly advised in writing not to use the incorrect prospectus prior
to the use giving rise to a claim for indemnification hereunder, and such
indemnified person, notwithstanding such advice, used such incorrect prospectus.

 

19



--------------------------------------------------------------------------------

(b) Indemnification by the Investor. The Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees and each person who controls the
Company (within the meaning of the Securities Act) against any losses, claims,
damages, liabilities and expense (including reasonable attorney fees) resulting
from any untrue statement of a material fact or any omission of a material fact
required to be stated in the Registration Statement or Prospectus or preliminary
Prospectus or amendment or supplement thereto or necessary to make the
statements therein not misleading, to the extent, but only to the extent that
such untrue statement or omission is contained in any information furnished in
writing by the Investor to the Company specifically for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto. In no
event shall the liability of the Investor be greater in amount than the dollar
amount of the proceeds (net of all expense paid by the Investor in connection
with any claim relating to this Section 7 and the amount of any damages the
Investor has otherwise been required to pay by reason of such untrue statement
or omission) received by the Investor upon the sale of the Registrable
Securities included in the Registration Statement giving rise to such
indemnification obligation.

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party (provided, however, that such indemnified
party shall, at the expense of the indemnifying company, be entitled to counsel
of its own choosing to monitor such defense); provided that, subject to the
preceding sentence, any person entitled to indemnification hereunder shall have
the right to employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
person unless (a) the indemnifying party has agreed to pay such fees or
expenses, or (b) the indemnifying party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such person or
(c) in the reasonable judgment of any such person, based upon written advice of
its counsel, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation and no admission of liability
on the part of the indemnified party.

 

20



--------------------------------------------------------------------------------

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 7 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

8. Miscellaneous.

8.1 Rules of Construction.

(a) When a reference is made in this Agreement to a Section, such reference
shall be to a Section of this Agreement unless otherwise indicated.

(b) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

(c) Whenever the word “or” is used in this Agreement, it shall not be deemed
exclusive.

(d) The definitions contained in this Agreement are applicable to the singular
as well as to the plural forms of such terms and to the masculine as well as to
the feminine and neuter genders of such terms. Whenever the context requires,
any pronouns used herein shall include the corresponding masculine, feminine or
neuter forms.

(e) Except as expressly stated in this Agreement, all references to any Law are
to such Law as amended, modified, supplemented or replaced from time to time,
and all references to any section of any Law include any successor to such
section.

(f) Except as expressly stated in this Agreement, all references to any
agreement are to such agreement and include any exhibits, annexes and schedules
attached to such agreement, in each case, as the same is in effect as of the
date of this Agreement and in the case of any such agreement to which the
parties are other than all of the parties to this Agreement, without giving
effect to any subsequent amendment or modification.

 

21



--------------------------------------------------------------------------------

(g) All references to “$” or “dollars” mean the lawful currency of the United
States of America.

(h) Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished hereunder shall be prepared in
accordance with United States generally accepted accounting principles, as
consistently applied by the Company.

(i) No specific provision, representation or warranty shall limit the
applicability of a more general provision, representation or warranty. It is the
intent of the parties that each representation, warranty, covenant, condition
and agreement contained in this Agreement shall be given full, separate, and
independent effect and that such provisions are cumulative.

(j) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement with the assistance of counsel and other advisors and, in the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by the parties hereto and
thereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

(k) The table of contents and the headings contained in this Agreement is for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

8.2 Entire Agreement. This Agreement, the other Transaction Documents, the
Schedules hereto and thereto, and the other agreements included as exhibits
hereto and thereto constitute the entire agreement among the parties with
respect to the subject matter hereof and supersede all prior agreements and,
understandings, among the parties with respect to the subject matter hereof and
thereof. In the event of a conflict between the terms of this Agreement and the
other Transaction Documents (other than the Certificate of Designation or the
Articles of Amendment), the terms of the Purchase Agreement shall be primary and
this Agreement shall be secondary.

8.3 Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 11.3 of the Purchase Agreement.

8.4 Fees, Costs and Expenses. Except as expressly provided otherwise in this
Agreement, all fees, costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such fees, costs and expenses, whether or not such transactions are
consummated.

 

22



--------------------------------------------------------------------------------

8.5 Amendments; Waiver

(a) This Agreement may be amended, superseded, canceled, renewed or extended
only by a written instrument signed by each of the parties hereto.

(b) A party may by written instrument signed on behalf of such party: (i) extend
the time for the performance of any of the obligations or other acts of another
party due to it, (ii) waive any inaccuracies in the representations and
warranties made to it contained in this Agreement or, or (iii) waive compliance
with any covenants, obligations, or conditions in its favor contained in this
Agreement. No claim or right arising out of this Agreement can be waived by a
party, in whole or in part, unless made in a writing signed by such party.
Neither any course of conduct or dealing nor failure or delay by any party in
exercising any right, power, or privilege under this Agreement will operate as a
waiver of such right, power, or privilege, and no single or partial exercise of
any such right, power, or privilege will preclude any other or further exercise
of such right, power, or privilege or the exercise of any other right, power, or
privilege. A waiver given by a party will be applicable only to the specific
instance for which it is given.

8.6 Bind Effect; Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Neither this Agreement, nor any right, duty or obligation of any party
hereunder, may be assigned or delegated by the Company without the prior written
consent of the Investor. The Investor may assign its rights and delegate its
obligations hereunder; provided that no such assignment or delegation shall
relieve Investor of its obligations hereunder. Any purported assignment of
rights or delegation of obligations in violation of this Section will be void.
References to a party in this Agreement also refer to such party’s successors
and permitted assigns.

8.7 No Third Party Beneficiaries. Except as explicitly set forth herein, nothing
in this Agreement is intended or shall be construed to give any person, other
than the parties hereto, their successors and permitted assigns, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.

8.8 No Recourse Against Nonparty Affiliates. All claims, obligations,
liabilities, or causes of action (whether in contract, common or statutory law,
equity or otherwise) that arise out of or relate to this Agreement, or the
negotiation, execution, or performance of this Agreement, may be made only
against the parties that are signatories to this Agreement (“Contracting
Parties”). No Person who is not a Contracting Party, including any officer,
employee, member, partner or manager signing this Agreement or any certificate
delivered in connection herewith on behalf of any Contracting Party (“Nonparty
Affiliates”) shall have any liability (whether in contract, tort, common or
statutory law, equity or otherwise) for any claims, obligations, liabilities or
causes of action arising out of, or relating in any manner to, this Agreement or
based on, in respect of, or by reason of this Agreement or the negotiation,
execution, performance, or breach of the Agreement; and, to the maximum extent
permitted by law, each Contracting Party hereby waives and releases all such
liabilities, claims, causes of action, and obligations against any such Nonparty
Affiliates.

 

23



--------------------------------------------------------------------------------

8.9 Exclusive Forum in Designated Courts. Any dispute, controversy, proceeding
or claim arising out of or relating to: (i) this Agreement, or any of the
Contemplated Transactions or the subject matter hereof, (ii) the breach,
termination, enforcement, interpretation or validity of this Agreement,
including the determination of the scope or applicability of this agreement to
arbitrate, or (iii) the relationship among the parties hereto or thereto, in
each case, whether in contract, tort, common or statutory law, equity or
otherwise (collectively, a “Dispute”), shall be brought exclusively in either
(x) the United States District Court for the Southern District of New York, to
the extent that such court has subject matter jurisdiction, or (y) the
Commercial Division of the Supreme Court of the State of New York in the County
of New York (or if such court lacks subject matter jurisdiction, in the courts
of the State of New York in the County of New York) (the “Designated Court”).
Each of the parties hereto hereby irrevocably submits with regard to any such
action or proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the Designated Court and agrees
that it will not bring any action whether in tort, contract, common or statutory
law, equity or otherwise arising out of or relating to this Agreement or any of
the Contemplated Transactions or the subject matter hereof or thereof in any
court other than the Designated Court. Each of the parties hereto hereby
irrevocably waives, and agrees not to assert as a defense, counterclaim or
otherwise, in any action or proceeding with respect to this Agreement, (a) any
claim that it is not personally subject to the jurisdiction of the Designated
Court, (b) any claim that it or its property is exempt or immune from
jurisdiction of the Designated Court or from any legal process commenced in such
Designated Court (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (c) to the fullest extent permitted by applicable Law, any claim
that (i) the suit, action or proceeding in such Designated Court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper, or (iii) this Agreement, any other Transaction Document, or the
subject matter hereof or thereof, may not be enforced in or by such Designated
Court.

8.10 Consent to Service of Process. Each of the parties hereto hereby
irrevocably and unconditionally consents to service of process in the manner
provided for notices in Section 11.3 of the Purchase Agreement and agrees that
nothing in this Agreement will affect the right of any party hereto to serve
process in any other manner permitted by applicable Law.

8.11 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY DISPUTE
IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY DISPUTE.

8.12 Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms and that monetary damages, even if
available, would not be an adequate remedy therefor. It is accordingly agreed
that the parties shall be entitled to specific performance of the terms hereof,
this being in addition to any other remedy to which they are entitled at law or
in equity. The parties acknowledge that the awarding of equitable remedies is
within the discretion of the applicable court.

 

24



--------------------------------------------------------------------------------

8.13 Remedies Cumulative. The rights and remedies of the parties are cumulative
and not alternative.

8.14 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

8.15 Signatures/E-delivery; Reproduction of Documents.

(a) A manually signed copy of this Agreement delivered by facsimile, email or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement. No legally
binding obligation shall be created with respect to a party until such party has
delivered or caused to be delivered a manually signed copy of this Agreement.

(b) This Agreement and all certificates and documents relating hereto and
thereto, including, without limitation, (i) consents, waivers and modifications
that may hereafter be executed, (ii) documents received by each party pursuant
hereto, and (iii) financial statements and other information previously or
hereafter furnished to each party, may be reproduced by each party by electronic
digital storage, computer tapes, photographic, photostatic, optical character
recognition, microfilm, microcard, miniature photographic or other similar
process, and each party may destroy any original document so reproduced. All
parties hereto agree and stipulate that any such reproduction shall be
admissible in evidence as the original itself in any judicial, arbitration or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by each party in the regular course of
business) and that any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.

8.16 Severability.

(a) If any provision of this Agreement is determined to be invalid, illegal or
unenforceable, the remaining provisions of this Agreement shall remain in full
force, if the essential terms and conditions of this Agreement for each party
remain valid, binding and enforceable. Furthermore, in lieu of any such invalid
or unenforceable term or provision, the parties hereto intend that there shall
be added as a part of this Agreement a provision as similar in terms to such
invalid or unenforceable provision as may be possible and be valid and
enforceable.

(b) Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof or
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

25



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Stockholder Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first written above.

 

ODYSSEY MARINE EXPLORATION, INC. By:

 

Name: Title: PENELOPE MINING LLC By:

 

Name: Title:

[Signature Page to Stockholder Agreement]